DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.1 	Claims 1 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund et al. (US 9310091 B2) in view of Shah (US 20050155367 A1).
Regarding claims 1, 13 and 18, Hoglund discloses a system, comprising: 
one or more hardware processors (Fig. 1, column 5, lines 30-38, controller 14 includes processor); and 

selecting the damper for actuation (Fig. 32, column 14, lines 16-18, selectively open and/or close the dampers relating to each of the zones that are connected to zone control panel 10); 
instructing the damper to open (Fig. 31 , column  14, lines 7-9, a user can toggle between opening the damper and closing the damper. As shown in FIG. 31, the damper is left open); 
causing one or more dampers corresponding to an unselected damper of the plurality of dampers to close or remain closed (Fig. 31; 78 Zone 1 light, and column 14, lines  16-18,  green light may indicate an open damper while a red light may indicate a closed damper); 
causing a first status indicator corresponding to the damper to generate a first indication in response to instructing the damper to open (Fig. 31 , column 14, lines  7-9 a user can toggle between opening the damper and closing the damper. As shown in FIG. 31, the damper is left open); 
causing a second status indicator corresponding to the one or more dampers to generate a second indication in response to causing the one or more dampers to close or remain closed (Fig. 31; 78 Zone 1 light, column 14, lines 16-18, green light may indicate an open damper while a red light may indicate a closed damper); and 
sequentially selecting a subsequent damper of the plurality of dampers for actuation after the pre-determined transition time (Figs. 31-38 and Figs. 62B; 256 - 62C; 262, and column 13, lines 54-58 FIGS. 31 through 38, menu screens in which a user is permitted to selectively open and/or close the 
Hoglund does not disclose identifying a pre-determined transition time associated with transitioning between a plurality of dampers to actuate a damper of the plurality of dampers.
However, Shah discloses identifying a pre-determined transition time associated with transitioning between a plurality of dampers to actuate a damper of the plurality of dampers (Abstract, [0022], a plurality of zones in a multi-zone HVAC system. In a disclosed method, the dampers leading to each of the zones are operated such that one damper is held more open than the remaining dampers, and a system component is monitored as air is blown through the duct. In particular, a blower speed may be monitored. Once the blower speed is monitored, for one damper being open, with the remaining dampers being relatively closed, another damper is opened and the first is closed).
Hoglund and Shah are analogous art because both are directed to the same field of endeavor or problem solving area of testing dampers of HVAC systems.
Hoglund teaches performing a sequential damper and status lighting test. The example of Hoglund shows leaving all but one damper open while closing a single damper, however no criticality or any reason is given performing the test in this manner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the specifics teach of Shah to test the dampers by actuating one zones damper to the open positions while the remaining dampers remain closed in the HVAC system of Hoglund. One of ordinary skill in the art would have been motivated to perform a duct size assessment during the test “allowing it to improve the efficient and accurate control of airflow throughout the zones” (Shah [0021]).
Regarding claims 5, 16 and 20, Hoglund discloses sequentially selecting the subsequent damper for actuation comprises sequentially selecting a new subsequent damper of the plurality of dampers for  (Fig. 32, unselected dampers, zone 2-4, are shown as open (green); and instructing the initially selected damper to close and cause the first light source to execute the second light scheme (Fig. 32, selected damper zone 1, 78, shown as closed (Red), when damper is set to close Fig. 32, 16). 
Regarding claims 6 and 14, Hoglund discloses a display (display 16) communicatively coupled to the one or more hardware processors (Fig. 1, the user interface communicating with controller 14), wherein the display is configured to present: an indication indicating whether each damper of the plurality of dampers is closed or open (Fig. 32 and 42,  column 5, lines 35-55, the light 42 indicating which zone dampers are open or closed); a clock indicative of a first time until the pre-determined transition time is reached  (Fig. 12 and 16); a second clock indicative of a time limit (Fig. 16-16); or any combination thereof (Figs. 31-38, column 13, lines 54-58 FIGS. 31 through 38 screens in which a user is permitted to selectively open and/or close the dampers relating to each of the zones that are connected to zone control panel 10, thereby testing the connections as well as the dampers themselves). 

Regarding claim 7, Hoglund discloses the first status indicator and the second status indicator each comprise a respective light source, wherein the respective light source is connected in parallel to a respective damper of the plurality of dampers (Fig. 2, column 6, lines 2-5, second bank 48 of connection points, or portions thereof, may be used for electrically connecting zone HVAC equipment and zone dampers to zone control panel 10).  
Regarding claim 8, Hoglund discloses the plurality of dampers correspond to a plurality of zones of a heating, ventilation, and air conditioning system (column 4, lines 15-30, the zone control panel may provide appropriate instructions or signals to open or close particular zone dampers, typically within the duct work of the HVAC system).

Regarding claims 9 and 15, Hoglund discloses the first status indicator provides an indication associated with electrical parameters associated with the damper corresponding to the selected building zone (Fig. 16, 24, 31, 78, column 14, lines 6-18, able to toggle damper open and closed. “green light may indicate an open damper while a red light may indicate a closed damper”. A damper opening and closing is understood to enable a technician to test electrical parameters of the damper). 
Regarding claim 10, Hoglund discloses an indication that the selected damper is operating outside target operating conditions is generated when the first indication is generated and the selected damper remains closed (column 15, lines 34-38; column 14, lines 8-12; in the test for fan operation it is shown that if the incorrect pin is energized then the user is to identify the wiring error. Likewise while testing the dampers, if the damper did not open, when the status light shows the damper to open during the test the user would identify the error).- 32 - 18-0447-US2 (JOCI:0552-1)  
Regarding claim 11, Hoglund discloses an indication that the selected damper is properly operating is generated when the first status indication is generated and the selected damper opens (column 14, lines 8-12, user can toggle between opening the damper and closing the damper. As shown in FIG. 31, the damper is left open. This may be confirmed by reviewing secondary control panel 38, in which all of the zone lights 42 are lit; zone 1 light 78 is lit green indicating that the damper is open). 
Regarding claims 12 and 17, Hoglund discloses the operations are performed in response to receiving a request to initiate a testing mode (column 14 lines 6-18) while testing the dampers if the damper did not open, when the  status light shows the damper to open during the test the user would identify the error).
  	Regarding claim 19, Hoglund discloses the first state corresponds to a closed state, and wherein the second state corresponds to an open state (Fig. 31; 78 Zone 1 light, and column 14, column 16-18, is 

2.2. 	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund et al. (US 9310091 B2) in view of Shah (US 20050155367 A1), further in view of Garnett (US 7129851 B11).
 Regarding claims 2-4, Hoglund and Shah disclose the limitation of claim 1, as stated above, but fails to disclose the limitations of claims 2-4. However, Garnet discloses the limitations of claims 2-4 as follow:
Regarding claim 2, Garnett discloses the operations comprise causing the first status indicator and the second status indicator to generate a third indication to facilitate determination of whether the first status indicator and the second status indicator operate in accordance with a control signal (column 1, lines 44-45, performing diagnostics on the indicator lights of the system and lighting schemes corresponding to testing the indicator light).
Regarding claim 3, Garnett discloses indication of fault of the first status indicator is provided in response to the first status indicator failing to operate in accordance with the control signal (Fig. 15, 460, column 12 lines 60-67, indicator light is determined to have a fault present upon testing), and wherein an indication of fault of the second status indicator provided in response to the second status indicator failing to operate in accordance with the control signal (Abstract, indicating the feedback of the signal representative of the portion of light received, components such as a controller can test for the presence of faults) .-31 - 18-0447-US2 (JOCI:0552-1)  
Regarding claim 4, Garnett discloses an indication of proper operation of the first status indicator is provided in response to the first status indicator operating in accordance with the control signal, and wherein an indication of proper operation of the second status indicator is provided in 
Hoglund, Shah and Garnett are analogous art because both are directed to the same field of endeavor or problem solving area of testing dampers of HVAC systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diagnostic testing of the indicator lights as taught by Garnett in the HVAC system of Hoglund in view of Shah. One of ordinary skill in the art would have been motivated so that a malfunction of the indicator would not go unnoticed by the user (Garnett, Column. 1, lines 44-45).


Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bloemer et al. (US 2006/0086112) related to controllable dampers can be used to select how the dehumidifier system is connected to the interior space and the HVAC system.
Hadzidedie et al. (US 2010/0102136) related to the controller thereby commands the blower to provide air to the duct at an initial volume rate and to increase the volume rate until the controller detects onset of a cutback mode of the blower.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119